Citation Nr: 1241818	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  09-39 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for a skin disorder claimed as tinea versicolor. 

2.  Entitlement to an initial evaluation in excess of 30 percent for the service-connected posttraumatic stress disorder (PTSD), in excess of 50 percent from July 24, 2008, and in excess of 70 percent from December 14, 2011.

3.  Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services




ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to September 1971.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2008 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO), in Roanoke, Virginia, in part, denied the Veteran's petition to reopen a previously denied claim for entitlement to service connection for a skin disorder claimed as tinea versicolor.  This appeal also arises from a November 2008 rating in which the RO granted a 50 percent rating for PTSD.  Although the Veteran filed a notice of disagreement (NOD) with a later rating in August 2009 that denied entitlement to a rating in excess of 50 percent for PTSD, this NOD filed in October 2009, is timely with the November 2008 rating.  He perfected his appeal of this issue in May 2010 within 60 days of the issuance of the statement of the case (SOC) in April 2010.  See 38 C.F.R. § 20.302 (2012).  

The Veteran has also raised an informal claim for entitlement to TDIU benefits in a June 2012 claim, with a formal TDIU claim filed in July 2012.  While development of this issue has not been completed, with a duty to assist letter having just been issued to address this matter in August 2012, the Board nonetheless has jurisdiction over this issue.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, is part of an increased rating claim.  As such, the issue of entitlement to TDIU benefits is also before the Board. 

The Board further notes that an appealed claim for entitlement to service connection for coronary artery disease (claimed as heart condition) was granted in a November 2010 rating decision, thereby removing a perfected appeal of a May 2008 denial of this claim from appellate status.  See generally Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  The Veteran subsequently filed a NOD with the initial rating assigned for the coronary artery disease in June 2011, but did not submit a form I-9 after receiving an SOC regarding this matter in May 2012.  He later stated that he wished to withdraw this NOD in a written statement in September 2012.  The Veteran also failed to perfect an appeal of a December 2005 rating that denied service connection for hearing loss and tinnitus after receiving an SOC in April 2006.  These matters therefore are no longer in appellate status.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that service connection is warranted for a skin disorder, claimed as tinea versicolor, and that the initial evaluations assigned for his service connected PTSD are inadequate.  He also alleges that he is unemployable due to service-connected disability.  The Board finds that remand is necessary to address developmental and due process deficiencies in developing these claims.  

In regards to the tinea versicolor claim, entitlement to service connection for such a disorder was previously denied by the RO in an unappealed August 2006 rating.  Generally, in order to reopen a previously denied claim, new and material evidence must be submitted.  38 C.F.R. § 3.156 (2012).  However in this matter, the Board notes that at the time of the prior final denial, the RO was put on notice as to the probable existence of Social Security records based on the Veteran reporting in January 2006 and June 2006 that he was receiving disability benefits.  However the RO failed to obtain such records.  The Court has held that where a veteran is in receipt of Social Security disability benefits, the medical records underlying that award are relevant to issues such as those on appeal here.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  It is not clear what disabilities or disabilities form the basis of the grant for Social Security benefits, although he is shown to have been entitled to such benefits as of February 2002, based on a copy of an October 2003 letter from the Social Security Administration (SSA) notifying him of entitlement to such benefits.  Thus it is feasible that such records could include records pertinent to this issue.  

The Board further finds that further consideration of the PTSD claim should be deferred pending the obtaining of any records from the SSA, as such could prove pertinent to this matter, to include the underlying claim for entitlement to TDIU benefits.  

In addition the Board notes that since the most recent adjudication of these claims in May 2012, the Veteran underwent a VA general examination in November 2012, which contains comments pertaining to the existence of his PTSD and findings on examination of his skin.  As the Veteran has not waived review of this evidence, the RO should readjudicate this matter to include consideration of this and any other additional evidence to be obtained.  

Finally, given the need for further development, the Veteran should be afforded another VA examination to ascertain the current severity of his PTSD disability, to include a discussion of the social and industrial impact of this disability.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file records underlying an October 2003 SSA decision granting disability benefits.  Also obtain and associate with the claims file records of any other SSA disability benefit decisions and all records underlying these determinations

2.  After completion of the above, the RO should schedule the Veteran for a VA psychiatric examination to determine the nature and severity of his service-connected PTSD.  The claims folder must be made available to the examiner for review before the examination.  Detailed clinical findings should be reported in connection with the evaluation.  The examiner should report a global assessment of functioning (GAF) score consistent with the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) and an explanation of what the assigned score represents.  In addition, the examiner should state an opinion as to the degree of social and industrial inadaptability caused by the service-connected PTSD.

3.  Following completion of the above development, the RO should readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case, which reflects consideration of all additional evidence received and all applicable regulations.  It must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  No action by the veteran is required until he receives further notice; however, the veteran is advised that failure to cooperate by reporting for examination without good cause may result in the denial of the claim(s). 38 C.F.R. § 3.655 (2012). 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


